The opinion of the court was delivered by
HortON, C. J.:
The petitioner alleges that he has been illegally committed to the state reform school by the probate court of McPherson county, and seeks by this proceeding to be discharged. The contention is that chapter 129, Laws of 1881, is in violation of § 16, article 2, of the constitution; at least, that the title of the act is not sufficiently comprehensive to include everything contained therein; particularly that it is not broad enough to include the provisions of the fourth section of the act, giving courts of record, including probate courts, power to commit boys under 16 years of age to the reform school. (Gen. Stat. of 1889, ¶ 6516.)
“Organization” is defined as “an arrangement of parties;” “the act of organizing,” as “the organization of a government, or of flocks, or of a railroad or other corporation, or of an army, or of an expedition;” “the connection of parts in and for a whole, so that each part is at once end and means.” “Socially, as well as individually, organization is indispensable to growth.” “Management” is defined as “government; control; superintendence; physical or manual handling or guidance; the act of managing by direction or regulation; administration, as the management of a family, or of a household, or of servants, or of great enterprises, or of great affairs.” A “school” is defined as “an institution for learning; an educational establishment; a place for acquiring knowledge and mental training;” “an assemblage of scholars; those who attend upon the instruction in a school of any kind;” “a body of pupils collectively in any place of instruction, and under instruction of one or more teachers;” “the disciples or followers of a teacher,” and “any place or means of discipline, improvement, instruction, or training.” When we speak of “organizing a corporation,” we mean the filing of its charter; the designation of its shares of stock; the selection of its directors ; everything necessary to organize or bring into existence *198or create a corporate body. The authority to organize and manage or govern an army, unless otherwise restricted, gives power to the commander in chief, or those in authority, to bring together, to collect, to assemble, to recruit persons for military service, and thereby to bring into existence or create a military force, and to increase, decrease or change the same or any part thereof, as well as to command, direct and regulate the force or army after it is organized or brought into existence. We do not intend to say that “the organization of a school” is broad enough in its strict sense to literally create or make boys or girls, but these words construed together are sufficiently broad, within their usual and ordinary meaning, to signify the bringing in, the bringing together, the collecting, the placing in, the committing of boys or other inmates to a school; that is, the organizing or bringing into existence or creating a school.
*199i. state reform school — valid statute. *198Section 4, which is criticised as not within the title of the act, provides, in connection with other sections of the act, the way in which boys are collected, brought in or committed to the school; that is, the manner in which the school is organized, or brought into existence, kept in existence, and operated with boys or inmates. The organization and management of a school relate to one subject. Construing all of the words of the title of chapter 129, we think there is sufficient therein to authorize something more than provisions to merely systematize and regulate an existing school, or an existing place of discipline, instruction, or training, Evidently, the legislature intended by the title one whose scope was broad enough to embrace the bringing together, the collecting, and the furnishing of pupils or inmates to or for a reform school. Not only that, but the title is broad enough to include provisions in the act for bringing in, or bringing together, for collecting and furnishing whatever is necessary to complete and carry on a reform school. The general rule is that, in determining whether an act of the legislature is constitutional, it is the duty of the courts to give such construction to it, if possible, as will uphold all of its provisions. Then, again, it is not *199necessary that the title to an act should be a synopsis or abstract of the entire act in all its details; it is sufficient if the title indicates clearly, though in general terms, the scope of the act. With our construction of the title of the act and the provisions thereof, we think, within . _ . . ¶ . . the prior decisions oí this court, that the constitutionality of the act may be upheld. (Woodruff v. Baldwin, 23 Kas. 491; The State v. Barrett, 27 id. 213; Comm’rs of Cherokee Co. v. The State, 36 id. 337; The State v. Bush, 45 id. 140; Cooley, Const. Lim, 144.)
The other contention of the petitioner against the commitment is more serious. In the act the legislature has provided for commitments to the school of boys under 16 years of age in the following manner: Under § 3, any boy who shall have been convicted of an offense punishable by imprisonment; under the first subdivision of § 4, any boy who may be liable to punishment by imprisonment under any existing law of the state; under the second subdivision of §4, any boy, with the consent of his parents or guardian, against whom the charge of any crime or misdemeanor shall have been made, the punishment of which, on conviction, would be confinement in a jail or prison; under the third subdivision of § 4, any boy, who is incorrigible, etc.; and under § 5, any boy, with his consent, who shall be arraigned for trial in any court competent to try the case on any charge under the criminal code, for violation of any law of the state which, upon conviction, would subject him to imprisonment. (Gen. Stat. of 1889, ¶¶ 6515-6517.) If the petitioner in this case had been duly convicted of any offense known to the laws of the state punishable by imprisonment, we think he could have been sentenced and confined to the reform school under § 3 of the act; or if he had been committed to the reform school by the probate court of McPherson county, or any other court of that county, under the second and third subdivisions of § 4, or if he had been committed with his consent under § 5, we would have no hesitation in enforcing the order. “ The tendency of the courts, in construing the powers of committing magistrates *200and other officials empowered by statutes to place minors in juvenile institutions for care and guardianship, and in passing upon their proceedings, is to disregard mere technicalities, and to give such interpretation to the statutes as to carry out their benevolent design and sustain the proceeding in pursuance thereof, when such course is evidently to the advantage of the minor.” (30 Cent. Law J. 53, and cases cited; In re Mason, 28 Pac. Rep, 1025; Ex parte Crouse, 4 Whar. 9; The State, ex rel., v. Brown, 52 N. W. Rep. 935; In re Ferrier, 103 Ill. 367; Malean v. Humphreys, 104 id. 378; Industrial School v. Supervisors, 40 Wis. 328; Farnham v. Fierce, 141 Mass. 203; 6 N. E. Rep. 830; Roth v. House of Refuge, 31 Md. 329.)

3' -Authority86 to commit.

*2012- construed?148’ *200The petitioner was tried upon a complaint before the probate judge, charging him with the specific offense of burglary. It is not alleged in the complaint that he is incorrigible, or otherwise a fit person to be sent to the reform school. The probate judge found that the complaint charging him with burglary was true. The petitioner has not consented to his commitment, and his parents strenuously object. We do not think the order can be enforced. If the first subdivision of § 4 must be construed as authorizing courts of record, including probate courts, to commit any boy under 16 years of age, without his consent, and against the objections of his parents, to the reform school, who is charged only with a specific criminal offense like burglary, punishable by imprisonment, without a trial or hearing, according to due process of law, then it is doubtful whether that part of the statute is constitutional. (The State v. Ray, 63 N. H. 406; Commonwealth v. Horregan, 127 Mass. 450.) The proceedings in this case are in the nature of a conviction for a specific crime by a court having no criminal jurisdiction. Such a conviction ought not to be had, in an irregular and improper way, even if not followed by any sentence of imprisonment or other punishment. If, however, the boys “ who may be liable to punishment by imprisonment” do not incur such liability until they are convicted in the usual form, the *201first subdivision of §4 may have some operation. We think that the words “may be liable to punishment” should be construed as meaning subject to punishment. “Liable” has, also, that meaning. Courts of record, including probate courts, may possibly have the authority, where a boy under 16 years of age has been convicted of a criminal offense punishable by imprisonment, and sentenced to a prison by a justice of the peace or a court, afterward to commit him to the reform school. The provisions of the act, however, should be given such a construction as to keep them within the limits of the constitution.
The petitioner will be discharged.
All the Justices concurring.